Gieeen, J.
Plaintiff sustained a personal injury by reason of a defective stairway maintained by the defendant upon premises owned by him and rented to one Mary Listerman. The plaintiff was there by invitation of Mrs. Listerman for the purpose of roasting her turkey in the stove of the latter, and sustained no other relation to the defendant. We are unable to distinguish the facts in this case from those in Burdick v. Cheadle, 26 Ohio St, 393, and applying the principles of that case to this one the court did not err in arresting the case from the jury and rendering judgment for defendant.
Judgment affirmed.